COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00102-CV


TONIA BINGHAM                                                        APPELLANT

                                         V.

THOMAS GILBERT BINGHAM                                                 APPELLEE


                                      ----------

           FROM THE 442ND DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 2011-21009-158

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant attempts to appeal from a temporary restraining order in a family

law matter. On March 31, 2016, we notified the parties of our concern that we

lack jurisdiction over this appeal because it does not appear to arise from a final

judgment or appealable interlocutory order, and we informed the parties that we

could dismiss the appeal absent a response by April 11, 2016 showing grounds

      1
          See Tex. R. App. P. 47.4.
for continuing the appeal.2 We have received no response. Accordingly, we

dismiss this appeal for want of jurisdiction.3



                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 19, 2016




      2
          See Tex. R. App. P. 42.3, 44.3.
      3
        See Tex. Fam. Code Ann. § 105.001(e) (West 2014); Tex. Civ. Prac. &
Rem. Code Ann. § 51.014(a) (West Supp. 2015) (listing types of appealable
interlocutory orders); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex.
2001) (stating that generally an appeal may be taken only from a final judgment
and that a judgment is final and appealable if it disposes of all parties and all
issues); In re J.W.L., 291 S.W.3d 79, 83 (Tex. App.—Fort Worth 2009, orig.
proceeding [mand. denied]) (reiterating that temporary orders in family law cases
are not appealable); see also Tex. R. App. P. 42.3(a), 43.2(f).


                                            2